DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alysa Youngson on 4/16/2021.

The application has been amended as follows: 
Claim 1. A method comprising:
forming an interlayer dielectric film on a substrate, the substrate having formed thereon a first dummy gate electrode of a first width and a second dummy gate electrode of a second width different than the first width, the interlayer dielectric film covering lateral surfaces of the first and second dummy gate electrodes;
forming first and second trenches by removing the first and second dummy gate electrodes;
forming third and fourth trenches by conformally forming first and second gate insulation films respectively in the first and second trenches;

forming a metal region on the second functional film, the metal region completely filling the fifth trench,
wherein forming the first functional film includes forming a first work function film, which is formed along sidewall and bottom portions of the first gate insulation film to define a sixth trench, and a first barrier metal film on the first work function film and completely tilling the sixth trench,
wherein forming the second functional film includes forming a second work function film, which is formed along sidewall and bottom portions of the second gate insulation film, and a second barrier metal film on the second work function film,
wherein the number of layers formed in the first functional film is the same as the number of layers formed in the second functional film,
wherein the first work function film and the second work function film [[is]] are formed simultaneously,
wherein the first barrier metal film  and the second barrier metal film [[is]] are formed simultaneously and consist of the same material.

Claim 7. A method comprising:
forming an interlayer dielectric film on a substrate, the substrate having formed thereon a first dummy gate electrode of a first width and a second dummy gate electrode of a second width different than the first width, the interlayer dielectric film covering lateral surfaces of the first and second dummy gate electrodes;

forming third and fourth trenches by conformally forming first and second gate insulation films respectively in the first and second trenches;
forming a first functional film and a second functional film on the first gate insulation film and the second gate insulation film, respectively, the first functional film completely filling the third trench, the second functional film conforming to the second gate insulation film thereby defining a fifth trench; and
forming a metal region on the second functional film, the metal region completely filling the fifth trench,
wherein forming the first functional film includes forming a first work function film on and contacting sidewall and bottom portions of the first gate insulation film, and forming a first barrier metal film on and contacting the first work function film,
wherein forming the second functional film includes forming a second work function film on and contacting sidewall and bottom portions of the second gate insulation film to farm a sixth trench, and forming a second barrier metal film on and contacting the second work function film and completely filling the sixth trench, 
wherein the first work function film and the second work function film [[is]] are formed simultaneously,
wherein the first barrier metal film  and the second barrier metal film [[is]] are formed simultaneously and consist of the same material.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “forming third and fourth trenches by conformally forming first and second gate insulation films respectively in the first and second trenches,” in combination with “the first functional film completely filling the third trench, the second functional film conforming to the second gate insulation film thereby defining a fifth trench,” in combination with “the metal region completely filling the fifth trench,” in combination with “forming a first work function film, which is formed along sidewall and bottom portions of the first gate insulation film to define a sixth trench, and a first barrier metal film on the first work function film and completely tilling the sixth trench,” in combination with “wherein the number of layers formed in the first functional film is the same as the number of layers formed in the second functional film,” in combination with “wherein the first work function film and the second work function film are formed simultaneously,” in combination with “wherein the first barrier metal film and the second barrier metal film are formed simultaneously and consist of the same material,” in combination with the remaining claimed limitations.
Claims 3-6 and 8-11 require at least the features of independent claims 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816               
5/13/2021